J-A18020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUSTIN HARPER                              :
                                               :
                       Appellant               :   No. 1542 WDA 2021

      Appeal from the Judgment of Sentence Entered November 30, 2021
                In the Court of Common Pleas of Mercer County
                 Criminal Division at CP-43-CR-0000561-2021


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                          FILED: SEPTEMBER 7, 2022

       Justin Harper (Appellant) appeals from the judgment of sentence

imposed after the trial court convicted him of driving under the influence (DUI)

of alcohol, 75 Pa.C.S.A. § 3802(a)(1) (general impairment).1 We affirm.

       After conducting a non-jury trial on October 20, 2021, the court found

Appellant guilty of DUI. On November 30, 2021, the trial court sentenced

Appellant, inter alia, to 30 days – 6 months of incarceration.2




____________________________________________


1 Prior to trial, the court dismissed the summary offenses of disregarding
traffic lanes, 75 Pa.C.S.A. § 3309, and careless driving, 75 Pa.C.S.A. § 3714.
After trial, the court found Appellant not guilty of DUI (high rate of alcohol),
75 Pa.C.S.A. § 3802(b).

2 At sentencing, Appellant indicated he would be filing an appeal, and
presented a motion for bond pending appeal. See N.T., 11/30/21, at 9-10.
The Commonwealth did not object and the trial court granted the motion. Id.
J-A18020-22



      It is undisputed that around midnight on November 20, 2019, Appellant

called 911. Appellant stated he had “a few too many to drink,” had fought

with his girlfriend, and if police “could arrest [him] and put him in jail for the

night, [Appellant] would be okay with that.” See Trial Court Opinion, 2/9/22,

at 2-3 (footnote citing trial transcript omitted).        Appellant agrees the

“evidence that was established after the non-jury trial is that Appellant himself

called the police after an argument” with his girlfriend. Appellant’s Brief at

16. Likewise, Appellant “does not dispute that he was intoxicated.” Id.

      Appellant argues the evidence was insufficient to support a finding that

he drove while intoxicated.      Id. at 16-17.    He states, “no evidence was

presented as to the time Appellant allegedly drove the vehicle and it can

reasonably be inferred he drove the motor vehicle on the roadway in the

morning, the day before, or the week before.” Id. at 16. Appellant maintains

he was in his home, and “this case has the potential to set dangerous

precedent as to ingesting alcohol in your own home.” Id.

      The Commonwealth argues that although “Appellant was not directly

seen driving on a public roadway while intoxicated, considering the totality of

the circumstances, Appellant’s culpability is and was clear.” Commonwealth

Brief at 2-3. The Commonwealth emphasizes, “the trial court was also the

fact-finder, so not only did the lower court determine that a fact-finder could

conclude sufficient evidence was presented, but in this case it did.” Id. at 2

(italics in original).




                                      -2-
J-A18020-22


      In reviewing Appellant’s sufficiency challenge, we view the evidence in

the light most favorable to the Commonwealth as verdict winner, giving the

prosecution the benefit of all reasonable inferences to be drawn from the

evidence.   Commonwealth v. Neysmith, 192 A.3d 184, 189 (Pa. Super.

2018). “Evidence will be deemed sufficient to support the verdict when it

establishes each material element of the crime charged and the commission

thereof by the accused, beyond a reasonable doubt.” Commonwealth v.

Widmer, 744 A.2d 745, 751 (Pa. 2000). This standard applies equally where

the   Commonwealth’s    evidence   is   circumstantial.   Commonwealth v.

Patterson, 180 A.3d 1217, 1229 (Pa. Super. 2018).

      We reiterated:

      In conducting [a sufficiency] analysis, we do not weigh the
      evidence and substitute our judgment for that of the fact-
      finder. See Commonwealth v. Snyder, 870 A.2d 336, 350 (Pa.
      Super. 2005). Additionally, the Commonwealth’s evidence need
      not preclude every possibility of innocence in order to prove guilt
      beyond a reasonable doubt. Id. The fact-finder is free to believe
      all, part, or none of the evidence. Id.; Commonwealth v.
      Mollett, 5 A.3d 291, 313 (Pa. Super. 2010).

Commonwealth v. Clemens, 242 A.3d 659, 665 (Pa. Super. 2020).

      Here, the trial court found Appellant guilty of DUI, general impairment,

under 75 Pa.C.S.A. § 3802(a)(1).        The general impairment subsection of

the statute provides a person “may not drive, operate or be in actual physical

control of the movement of a vehicle after imbibing a sufficient amount of

alcohol such that the individual is rendered incapable of safely driving,

operating or being in actual physical control of the movement of the vehicle.”

                                     -3-
J-A18020-22


Id. Section 3802(a)(1) is an “at the time of driving” offense, i.e., an offense

requiring proof that the defendant was “driving, operating, or in actual

physical control of the movement of a vehicle during the time when he or she

was rendered incapable of safely doing so due to the consumption of alcohol.”

Commonwealth v. Segida, 985 A.2d 871, 875-76 (Pa. 2009).

      Multiple types of evidence may prove DUI-general impairment.            The

Pennsylvania Supreme Court has explained:

      The types of evidence that the Commonwealth may proffer in a
      subsection 3802(a)(1) prosecution include but are not limited to,
      the following: the offender’s actions and behavior, including
      manner of driving and ability to pass field sobriety tests;
      demeanor, including toward the investigating officer; physical
      appearance, particularly bloodshot eyes and other physical signs
      of intoxication; odor of alcohol, and slurred speech. Blood alcohol
      level may be added to this list, although it is not necessary and
      the two hour time limit for measuring blood alcohol level does not
      apply. Blood alcohol level is admissible in a subsection 3801(a)(1)
      case only insofar as it is relevant to and probative of the accused’s
      ability to drive safely at the time he or she was driving. The
      weight to be assigned these various types of evidence presents a
      question for the fact-finder, who may rely on his or her
      experience, common sense, and/or expert testimony. Regardless
      of the type of evidence that the Commonwealth proffers to support
      its case, the focus of subsection 3802(a)(1) remains on the
      inability of the individual to drive safely due to consumption of
      alcohol[.]

Id. at 879.

      At trial, the Commonwealth presented testimony from the two

Pennsylvania State Police (PSP) officers who responded to Appellant’s 911 call.

Appellant presented testimony from his girlfriend, Ashley Kowal-Griffin.

Notably, the trial court “found the testimony of the troopers credible.” Trial


                                      -4-
J-A18020-22


Court Opinion, 2/9/22, at 2. The court found Ms. Kowal-Griffin’s testimony

“credible only regarding certain statements against [Appellant’s] interest, but

generally not credible in all other important aspects.” Id. (footnote omitted).

      The first witness, PSP Trooper Travis Kauffman, testified to being

dispatched to Appellant’s home and arriving at 12:44 a.m. N.T., 10/20/21, at

21. Through Trooper Kauffman, the Commonwealth requested the admission

of three exhibits: Exhibit 1 (the recording of Appellant’s 911 call); Exhibit 2

(the written 911 call activity detail (CAD)); and Exhibit 3 (the Troopers’ dash

cam video (MVR) recorded at Appellant’s residence). Appellant did not object

and the trial court admitted the exhibits into evidence.             When the

Commonwealth played the dash cam video, Trooper Kauffman identified tire

tracks “that went in [Appellant’s] yard and then out on the road, with dirt from

the edge of the road where his yard – that also went onto the lane of travel.”

N.T., 10/20/21, at 18. On cross-examination, Trooper Kauffman confirmed

he saw “tire tracks leading to the roadway” and a damaged stop sign nearby.

Id. at 20.

      Trooper Kauffman also testified that Appellant admitted driving his

vehicle in the yard. Id. at 22-23. Trooper Kauffman stated: “The physical

evidence with the tire debris – or with the tire marks in the road, the dirt, and

the debris from the back of his pickup truck indicated that he was on the

roadway.” Id. at 23. According to Trooper Kauffman, Appellant “said that he

didn’t realize he went on the road.” Id.


                                      -5-
J-A18020-22


     Next, PSP Trooper Ethan Seckinger testified to working the midnight

patrol with Trooper Kauffman when they were dispatched to Appellant’s home

for “a domestic.”   Id. at 30.   Trooper Seckinger described “debris on the

roadway, a street sign, and tracks leading from a yard into the roadway, and

it brought debris, dirt, grass, and stones from the yard onto Route 173.” Id.

When Trooper Seckinger first saw Appellant, he was “picking up trash” in his

yard. Id. at 35, 50. Trooper Seckinger testified:

     I could see clear tire tracks that were coming from the yard, just
     marks that the tires made in the grass onto the highway which
     brought dirt and grass and stones, like, debris from the lawn onto
     173.
                                      ***

     They came from the yard across the road, and I don’t believe the
     video showed it, but how you would drive on the road, on 173.

                                     ***

     There was a street sign in the roadway on the right side of the
     road. So – I forget what direction that would be, but the street
     sign was struck that was near his address where he left the lawn.

N.T., 10/20/21, at 31-32.

     When Trooper Seckinger spoke with Appellant, Appellant admitted he

“had six beers in the garage.” Id. at 33. Appellant also admitted he drove

his truck in his yard that evening. Id. at 34. Trooper Seckinger described

Appellant’s truck as “dirty,” with “trash in the bed.” Id. He observed the

trash and debris “scattered all around the road.”    Id.   Trooper Seckinger

conducted field sobriety tests with Appellant and concluded Appellant was

impaired. Id. at 37. The troopers then arrested Appellant based on their

                                    -6-
J-A18020-22


belief that he had driven under the influence of alcohol. Trooper Seckinger

testified that Appellant stated “something to the effect of I didn’t know I went

into the road.” Id. Appellant’s blood was drawn after his arrest. Trooper

Seckinger read into the record the laboratory test results which indicated

Appellant’s blood alcohol content at 1:45 a.m. was .140. Id. at 43; see also

Commonwealth Exhibit 5.

      In response to questioning by the trial court, Trooper Seckinger testified

that the tire tracks went from the yard “onto the road” about 25 yards. Id.

at 46. The tracks “went right” to a stop sign that Trooper Seckinger observed

“in the roadway when we arrived.” Id. He continued: “The tracks showed

him – where he would have struck the sign, and then the sign [laying] in the

road.” Id. at 46-47. On re-cross, Trooper Seckinger described the tracks as

“fresh.” Id. at 48.

      Appellant’s girlfriend, Ms. Kowal-Griffin, testified to arriving at the home

between 9:30-10:00 p.m. that night. Id. at 56. She stated that Appellant

appeared intoxicated, and the couple “argued for most of the evening.” Id.

at 57. Ms. Kowal-Griffin testified she never saw Appellant drive. Id. at 58.

However, on cross-examination, she clarified she saw Appellant drive in the

yard, but not on the road. Id. at 64. In response to questioning from the

trial court, she testified that Appellant drove “from behind the house, and then

drove around to the front of the house, and then where [he] parked.” Id. at




                                      -7-
J-A18020-22


64-65. Ms. Kowal-Griffin stated she did not see Appellant “on the road at all.”

Id. at 65.

      On re-direct, Ms. Kowal-Griffin stated, “we always had tire tracks going

through our yard.” Id. She described Route 173 as “the main road in front

of our house,” which “always had dirt on it from the dirt road that we lived

right next to.” Id. at 59. In addition, she testified the sign “was knocked

down two days prior.” Id. at 60.

      As noted, Appellant stipulated to a non-jury trial. The trial court, as the

finder of fact, concluded there was “sufficient evidence [Appellant] operated

his vehicle at the time he was intoxicated upon the roadway to meet the

Commonwealth’s burden of proof.” Trial Court Opinion, 2/9/22, at 11. The

court determined,

      [Appellant’s] initial denial that he drove the vehicle, then
      subsequent admission that he drove only in the yard, followed by
      the statement that he did not realize he drove on the road,
      combined with the tire tracks which went from the yard onto the
      road, traveling essentially through the street sign, twenty-five
      (25) yards on the roadway, making a U-turn and ending at
      [Appellant’s] vehicle, established [Appellant] was driving on a
      public road. The fact that the tracks on the roadway were
      undisturbed, [Appellant] was actively cleaning up the debris upon
      the troopers’ arrival, and [Appellant’s] paramour testifying to
      [him] being drunk prior to her arrival, [Appellant] not drinking
      since her arrival, and her denial then subsequent admission of
      [Appellant’s] driving after she arrived, support a conviction with
      regard to 75 Pa.C.S.A. [§] 3802(a)(1).

Trial Court Opinion, 2/9/22, at 11. The court also noted:

      Although the toxicology report clearly established [Appellant’s]
      blood alcohol level to be .140, the [c]ourt found [Appellant] not
      guilty [of DUI (high rate of alcohol).] The evidence is clear

                                      -8-
J-A18020-22


      [Appellant] operated his vehicle on a public roadway while under
      the influence of alcohol, but the exact time of the operation of said
      vehicle in relation to a specific blood alcohol content cannot be
      established beyond a reasonable doubt.

Id. at 11 n.27).

      The trial court properly applied the law to its findings of fact.

Accordingly, the Commonwealth presented sufficient evidence to demonstrate

Appellant drove his vehicle while under the influence of alcohol and

incapable of safe driving.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                                      -9-